                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

BAMIDELE AIYEKUSIBE, MISCHELE
HIGGINSON and SHANTAL BROWN-
WINN, individually and on behalf of all
others similarly situated

              Plaintiffs,

v.                                                 Case No.: 2:18-cv-816-FtM-38MRM

THE HERTZ CORPORATION and
DTG OPERATIONS, INC.,

              Defendants.
                                          /

                                          ORDER1

       Before the Court is Plaintiffs’ Motion for Conditional Certification (Doc. 48),

Plaintiffs and Defendants’ Joint Motion and Stipulation for Conditional Certification (Doc.

63), and a non-party’s motion for a status conference on conditional certification (Doc.

66).   As explained in a previous Order, the Court will deny these motions without

prejudice. (Doc. 77 at 9). In a related case, Figueroa v. The Hertz Corp., 2:19-cv-00326-

SPC-NPM, the Figueroa plaintiffs will file a notice of how they will proceed on or before

August 29, 2019. (Doc. 77 at 10). Then, on or before September 5, 2019, those plaintiffs

will proceed accordingly by filing an amended complaint in that case or opting into the


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
collective action here. (Doc. 77 at 10). At that point, this action will be in better focus,

and the parties can file a motion for conditional certification, stipulated or otherwise.

       Also here is Plaintiffs’ Motion for Equitable Tolling of Statute of Limitations (Doc.

73). This Motion is partially unopposed (Doc. 73 at 10), but Defendants have until August

28, 2019, to respond (Doc. 76). The Motion is tied to conditional certification, which is

denied without prejudice and impacted by the Figueroa Order (Doc. 77). So for now, the

Court denies this Motion as moot with leave to refile.

       Accordingly, it is now

       ORDERED:

       1.   Plaintiffs’ Motion for Conditional Certification (Doc. 48) is DENIED without

            prejudice.

       2.   The parties’ Joint Motion and Stipulation for Conditional Certification (Doc. 63)

            is DENIED without prejudice.

       3.   The non-party’s Motion for Conference and Cross-Notice (Doc. 66) is DENIED

            as moot.

       4.   Plaintiffs’ Motion for Equitable Tolling of Statute of Limitations (Doc. 73) is

            DENIED as moot.

       5.   The Clerk is DIRECTED to file a copy of this Order in Figueroa v. The Hertz

            Corp., 2:19-cv-00326-SPC-NPM.

       DONE and ORDERED in Fort Myers, Florida this 16th day of August, 2019.




Copies: All Parties of Record




                                              2
